                                                                      CLERK'S OFFIGE U,S.DIST.COURT
                                                                          AT CHARLOU ESVILE,VA
                                                                                  FIl
                                                                                    -KD

                                                                               Ats 22 2218
                         UN ITED STA TES D ISTR ICT C O UR T
                                                                            JUt1 C.DQDLEX CL R
                         W E STER N DISTR ICT O F V IR G IN IA          .
                                                                          B:                  î
                           CHARI,OTTESW LLEDIVISION

UM TED STATESOF AM ERICA                                SEALED
             V.                                 casexo.g .
                                                         'tQ C,
                                                              ' CD OïL#
                                                              &
DA M EL M CM A H O N


                                  M O TIO N TO SEA L

      COM ESN OW theUnited States,by andthrough itstmdersigned attorney,and movesthis
                                   k.

HonorableCourtto sealtheIndictm ent,and al1related doclrments,in theabove-c'
                                                                           aptioned casefor

aperiodofthirty(30)daysoruntilthedefendantistakenintocustody,whicheverissooner.


                                         Respectfully submitted,

                                         TH ONtKS L CU LLEN
                                         UN ITED STA TES A TTORN EY



                                                          *

                                         Christo erKavanaug        lrginiaBarNo.73093)
                                         AssistantUrlited S esAttorney
                                         Unit:d StatesAttorney'sOffice
                                         255 W estM ain Street,Room 130
                                         Chadottesville,Virginia22902
                                         434-293-4283
DA TE :A ugust27.2019
